                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                       :   Case No. 3:19-cr-00153
                                                    :
           Plaintiff,                               :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    SAMER HAMED,                                    :
                                                    :
           Defendant.                               :
                                                    :


                            REPORT AND RECOMMENDATIONS1


          This case came before the Court for a plea hearing on November 21, 2019. Assistant

United States Attorney Elizabeth Rabe appeared and represented the Government, and Jennifer

Dowdell Armstrong, Esq., appeared and represented Defendant. Defendant was present with

counsel. Prior to the hearing, the parties entered into a proposed binding plea agreement. Under

the terms of the plea agreement, Defendant agreed to plead guilty as charged in the Information

currently pending against him, which charges him with Willfully making and subscribing a tax

return that was false or fraudulent as to a material matter in violation of Title 26 U.S.C.

§7206(1).

          During the plea hearing, the undersigned had the opportunity to address Defendant in

open court and to inform Defendant of all rights and privileges as set forth in Fed. R. Crim. P.

11(b)(1). Further, the undersigned carefully inquired of Defendant regarding his understanding

of the agreement, as well as his competence to understand the agreement. Having fully inquired,




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
the undersigned Judicial Officer finds that Defendant’s tendered plea of guilty as charged in the

Information was knowing, intelligent, and voluntary. Additionally, based upon the statement of

facts, which were read into the record and affirmed by Defendant, the undersigned finds that

there is a sufficient factual basis for finding that Defendant is in fact guilty of Willfully making

and subscribing a tax return that was false or fraudulent as to a material matter in violation of

Title 26 U.S.C. §7206(1).

       Based upon the foregoing, it is RECOMMENDED that the District Court accept

Defendant’s plea of guilty as charged in the Information currently pending against him and find

him guilty as charged of Willfully making and subscribing a tax return that was false or

fraudulent as to a material matter in violation of Title 26 U.S.C. §7206(1).

       Pending the Court’s acceptance of Defendant’s guilty plea, Defendant has been referred

to the Probation Department for a pre-sentence investigation and report.

November 21, 2019                                              s/Sharon L. Ovington
                                                                Sharon L. Ovington
                                                          United States Magistrate Judge




                                                  2
                        NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Crim. P. 59(b)(2), any party may serve and file specific,
written objections to the proposed findings and recommendations within FOURTEEN
days after being served with this Report and Recommendations. Such objections shall
specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. If the Report and Recommendation is
based in whole or in part upon matters occurring of record at an oral hearing, the
objecting party shall promptly arrange for the transcription of the record, or such portions
of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s
objections within FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             3
